Citation Nr: 0427448	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-01 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of the initial evaluation for degenerative disc 
disease with left lumbar nerve root irritation.

2.  Entitlement to an effective date earlier than December 5, 
1997 for the award of service connection for degenerative 
disc disease with left lumbar nerve root irritation.

3.  Entitlement to an effective date earlier than December 5, 
1997 for the award of a 10 percent evaluation for a shell 
fragment wound to the right upper arm.  


REPRESENTATION

Appellant represented by:	Ronald C. Puzio, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1967 to September 
1969.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision, the RO granted 
entitlement to secondary service connection for degenerative 
disc disease with left lumbar nerve root irritation, based 
upon aggravation.  See 38 C.F.R. § 3.310 (2003).  This 
disorder was initially evaluated as 20 percent disabling 
effective from December 5, 1997; however, it was determined 
that the "baseline manifestations" of the disability were 
10 percent disabling.  The veteran appealed this evaluation 
and the effective date of the award of service connection.  
The RO also granted a 10 percent evaluation for the veteran's 
shell fragment wound (SFW) to the right upper arm effective 
from December 5, 1997.  The veteran appealed the effective 
date of this award.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board of Veterans' Appeals (Board) in 
May 2004.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claims on appeal, and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
veteran must be provided the above notice prior to 
consideration of the issues on appeal.

At his Board hearing in May 2004, the veteran testified that 
he had been awarded disability benefits from the Social 
Security Administration (SSA) in 2000.  He revealed that this 
award had been based, in part, on his service-connected low 
back disorder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992) (Held that SSA medical evidence is pertinent and 
must be considered by VA).  VA has yet to obtain the medical 
evidence used by SSA in making its determination.  On remand, 
these medical records should be obtained and incorporated 
into the claims file.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003).

In a letter of November 2000, Dr. Joe E. Weiss reported that 
the veteran had recently been seen and examined regarding his 
back and leg pain.  This physician indicated that the veteran 
was being referred for a lumbar spine magnetic resonance 
image (MRI) and electromyography (EMG).  The results of this 
diagnostic testing have not been associated with the claims 
file.  As these medical records are pertinent, on remand they 
should be requested and associated with the claims file.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2003).  

The veteran has also reported that he was evaluated for low 
back problems at the Allen Park VAMC in the 1980s.  It also 
appears that he has been treated by Mark Sherrard, M.D., by 
Darryl Parker, M.D., at Mercy Memorial Hospital, and at St. 
Joseph's Hospital, all in 2002.  These records should be 
requested and associated with the claims file.

During the pendency of this appeal, VA issued new regulations 
at 38 C.F.R. § 4.71a evaluating intervertebral disc syndrome, 
effective September 23, 2002.  67 Fed.Reg. 54345-49 (August 
22, 2002).  Also, VA issued new regulations evaluating 
lumbosacral strain, intervertebral disc syndrome, and other 
spinal disabilities, effective September 26, 2003.  68 
Fed.Reg. 51454-58 (August 27, 2003); see also 69 Fed. Reg. 
32,449-50 (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235-5243).  The criteria for 
rating intervertebral disc syndrome under Diagnostic Code 
5293 that became effective on September 23, 2002, contained a 
note defining incapacitating episodes and chronic orthopedic 
and neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.  
This correction did not substantively change the rating 
criteria for intervertebral disc syndrome, but instead merely 
corrected VA's oversight in not publishing the notes in 
Volume 68 of the Federal Register.  

The veteran was not notified of these changes nor where these 
diagnostic criteria considered by an Agency of Original 
Jurisdiction (AOJ) in evaluating the veteran's lumbar spine 
disability.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGPREC 7-2003 (Nov. 19, 2003).  Therefore, on 
remand, the AOJ must provide such notification to the veteran 
and determine the applicability of the new diagnostic 
criteria.

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded a VA orthopedic examination 
to assess the current severity of his service-connected 
degenerative disc disease with left lumbar nerve root 
irritation.

Finally, at the May 2004 Board hearing, the veteran and his 
representative raised the issue that VA committed clear and 
unmistakable error (CUE) in the rating decision dated on 
December 24, 1969 that assigned an initial noncompensable 
evaluation for the veteran's SFW to the right upper arm.  See 
38 C.F.R. § 3.105 (2003).  It was contended that a higher 
evaluation should have been assigned at that time.  The Board 
finds that this claim is inextricably intertwined with the 
issue of entitlement to an effective date earlier than 
December 5, 1997 for the 10 percent evaluation of the SFW to 
the right upper arm.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991).  On remand, the claim for CUE in the 
rating decision of December 1969 must be adjudicated prior to 
further adjudication of the earlier effective date claim 
regarding the SFW to the right upper arm. 

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claims for 
an increased rating and earlier effective 
dates; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Contact the appropriate SSA office and 
request all medical evidence used in its 
favorable determination in 2000 to award 
the veteran disability benefits.  All 
responses or evidence received should be 
associated with the claims file.

3.  Make arrangements to obtain the 
veteran's treatment records for a low back 
disorder from the Allen Park VAMC dated in 
the 1980s.  Also, make arrangements to 
obtain his treatment records from Mark 
Sherrard, M.D., Darryl Parker, M.D., Mercy 
Memorial Hospital, and St. Joseph's 
Hospital, dated from 2002.  Finally, make 
arrangements to obtain his treatment 
records from Dr. Joe E. Weiss, M.D., to 
include the results of any lumbar spine MRI 
and EMG testing conducted sometime soon 
after the November 7, 2000 office visit.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA orthopedic/neurological 
examination to determine the severity of 
his service-connected low back disability.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected degenerative disc 
disease with lumbar nerve root 
irritation.  The examiner should identify 
any orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The veteran's claim for CUE in the 
rating decision dated on December 24, 1969 
that awarded a noncompensable evaluation 
for a SFW to the right upper arm should be 
adjudicated.  The veteran and his 
representative should be informed of this 
decision.  Only if a timely notice of 
disagreement and (after the issuance of a 
statement of the case) a substantive appeal 
are received should this matter be referred 
for appellate consideration.

6.  Thereafter, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations (to 
include the September 2002, September 2003, 
and June 2004 regulatory revisions for 
rating the spine) and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  This SSOC should inform the 
veteran of both the old and new diagnostic 
criteria evaluating spinal disabilities.  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




